Citation Nr: 0815553	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  03-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss from April 26, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1975. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for both disorders and assigned a 10 percent 
evaluation for hypertension and a noncompensable rating for 
bilateral hearing loss.  Timely appeals were noted with 
respect to those ratings.  

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for bilateral hearing loss from 0 
percent to 20 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

A Board decision dated June 2006 denied entitlement to a 
compensable rating for bilateral hearing loss for the period 
prior to April 26, 2005, and remanded for additional 
development the issues of entitlement to a rating in excess 
of 20 percent for the period after April 26, 2005, and 
entitlement to a rating in excess of 10 percent for 
hypertension.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 7, 2006.  A 
copy of the hearing transcript has been associated with the 
file.

The issue of entitlement to a separate evaluation for 
hypertensive heart disease is addressed in the Remand portion 
of this decision.  


FINDINGS OF FACT

1.  Since April 26, 2005, bilateral hearing loss has been 
manifested by no more than level VII hearing for the left ear 
and level IV for the right ear.

2.  The veteran's service-connected hypertension requires 
medication for control, but is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2007).   

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for higher initial evaluations; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established.  

Since these claims are appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all of the evidence in October 2007.  The 
veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  


Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for Bilateral Hearing Loss from April 26, 
2005

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.   See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The results of an August 2006 VA audiological examination 
were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
60
65
60
59
LEFT
40
55
70
70
59

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 52 percent in the left ear.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percentage of speech discrimination falling between 76 and 
82, the resulting numeric designation for the right ear was 
IV.  By intersecting the column in Table VI for average pure 
tone decibel loss falling between 58 and 65 with the line for 
percent of discrimination between 52 and 58, the resulting 
numeric designation for the left ear was VII.  

Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of IV for 
the right ear and VII for the left ear, the point of 
intersection on Table VII requires assignment of a 20 percent 
rating under DC 6100.   See 38 C.F.R. § 4.85(h). 

Pursuant to the Board's June 2006 remand, the veteran was 
scheduled for another VA audiological examination in February 
2007.  However, the examiner found that the results of the 
February 2007 examination should not be used for rating 
purposes because of inconsistent test results and poor test-
retest reliability.  The examiner specifically pointed out 
that speech reception testing results showed hearing within 
normal limits, while pure tone testing showed mild to 
moderate hearing loss.  The examiner also noted discrepancies 
between his the pure tone thresholds he recorded and those 
recorded on previous tests.  Tympanometry showed 
"essentially normal" middle ear function with good acoustic 
reflex thresholds.  Finally, the examiner noted that 8 to 10 
beeps, rather than the usual 3 to 5, were required before the 
veteran responded during pure tone testing.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   However, while VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).   In this case, the 
examiner found that the veteran's responses to testing were 
not credible; thus, VA's good faith efforts to comply with 
the Board's remand were thwarted.  VA has no further 
obligation.

There is no other potentially applicable Diagnostic Code 
affords the veteran a higher evaluation for bilateral hearing 
loss.   

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected bilateral hearing loss presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's bilateral hearing 
loss have warranted no more than a 20 percent evaluation 
since April 26, 2005.  Entitlement to an increased rating for 
bilateral hearing loss has not been shown.

Hypertension

The veteran has been in receipt of a 10 percent evaluation 
under Diagnostic Code (DC) 7101 for service-connected 
hypertension since July 9, 2001.  Under DC 7101, a 10 percent 
evaluation is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service-
connected hypertension.  While the veteran's hypertension 
requires medication for control, it is not manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The Board has reviewed 
all of the evidence of record, to include all VA examinations 
and outpatient records, and of the numerous blood pressure 
readings during the appeal period, the highest diastolic 
reading was 95, and the highest systolic reading was 175, 
both noted on a November 2004 VA treatment record.  

As there is no evidence of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
the Board finds that the objective evidence of record does 
not support the assignment of an evaluation in excess of 10 
percent for hypertension under DC 7101.  

The Board also finds that no other Diagnostic Code that is 
applicable affords the veteran a higher evaluation for 
hypertension.   

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected hypertension presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's hypertension have 
warranted no more than a 10 percent evaluation since July 9, 
2001, the effective date of service connection.  Entitlement 
to an increased rating has not been shown.

Summary 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluations for bilateral 
hearing loss or hypertension.  Thus, the preponderance of the 
evidence is against the veteran's increased rating claims.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

 
ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss from April 26, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.


REMAND

The VA cardiology examination in February 2007 noted that the 
hypertension was poorly controlled.  Hypertensive heart 
disease was not diagnosed, but it was reported that moderate 
concentric left ventricular hypertrophy was seen on 
echocardiogram.  METs level of 6-8 was reported, but it was 
not clear if this was the result of a stress test or an 
estimate.  If it was an estimate, it was not clear whether it 
was necessary to estimate due to the veteran's inability to 
tolerate the stress test.  

Note (3) to Diagnostic Code 7101 specifies that hypertension 
is evaluated separately from hypertensive heart disease and 
other types of heart disease.  See 38 C.F.R. § 4.104 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine if he has hypertensive heart 
disease or other heart disease in 
addition to hypertension.  If 
hypertensive heart disease or other 
heart disease is found, the examiner 
should indicate the veteran's level of 
metabolic equivalents (METs) following 
exercise testing, and if exercise 
testing cannot be performed, METs 
should be estimated and supported by 
specific examples, such as stair 
climbing or shoveling snow, that 
results in dyspnea, fatigue, angina, 
dizziness or syncope.  The claims 
folder should be made available to the 
examiner prior to the examination.

2.  Upon completion of the above 
requested development, the RO should 
determine whether a separate evaluation 
is warranted for hypertensive heart 
disease or other heart disease, and if 
so, assign it.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


